DETAILED ACTION

Response to Amendment
Amendments, filed on December 23, 2020, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “solid solutions” in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the Examiner has interpreted “solid solution” as referring to intermixing at an atomic level versus a macroscopic level; e.g. CoSi is a “solid solution” of Co and Si atoms, but “Co-SiO2” can be a macroscopic mixed structure of Co grains dispersed in a SiO2 matrix material.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 102
Claims 1 – 9 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen et al. (U.S. Patent No. 9,689,065 B2 and corresponding PGPUB 2015/0194175 A1) for the reasons of record as set forth in Paragraph No. 5 of the Office Action mailed on October 8, 2020.
Regarding the amended language that the second seed layer is free of any solid solution as claimed, the Examiner notes that Chen et al. is open to either mixed (i.e. solid solution) embodiments –or- fully segregated embodiments: 
    PNG
    media_image1.png
    265
    513
    media_image1.png
    Greyscale
 (col. 6).  I.e. Chen et al. is open to a two-phase structure of pure TiN grains and all of the X (e.g. MgO) disposed at the grain boundaries.  Since this is a two-phase structure wherein the TiN is exclusively in the grains and the X is exclusively in the grain boundary region, it necessarily meets the amended limitations.

Claim Rejections - 35 USC § 103
Claims 1 – 9 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (‘065 B2 and/or corresponding PGPUB ‘175 A1) for the reasons of record as set forth in Paragraph No. 7 of the Office Action mailed on October 8, 2020.
Regarding the amended language that the second seed layer is free of any solid solution as claimed, the Examiner notes that Chen et al. is open to either mixed (i.e. solid solution) embodiments –or- fully segregated embodiments: 
    PNG
    media_image1.png
    265
    513
    media_image1.png
    Greyscale
 (col. 6).  I.e. Chen et al. is open to a two-phase structure of pure TiN grains and all of the X (e.g. MgO) disposed at the grain boundaries.  Since this is a two-phase structure wherein the TiN is exclusively in the grains and the X is exclusively in the grain boundary region, it necessarily meets the amended limitations.

Claims 9 - 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (‘065 B2 and/or corresponding PGPUB ‘175 A1) as applied above (in either Paragraph No. 6 or 7), and further in view of one or both of Moriya et al. (U.S. Patent App. No 2018/0040346 A1 and corresponding WO 2016/194383 1) and/or Aora et al. (U.S. Patent App. No. 2016/0125904 A1) for the reasons of record as set forth in Paragraph No. 8 of the Office Action mailed on October 8, 2020.

Claims 1 - 9 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (‘065 B2 and/or corresponding PGPUB ‘175 A1) as applied above (in either Paragraph No. 6 or 7), and further in view of Inaba et al. (U.S. Patent No. 9,196,281 B2).
Chen et al. is relied upon as described above.
While the Examiner maintains that Chen et al. anticipates the claimed invention, the Examiner acknowledges that it is unclear if Chen et al. truly envisioned a two-phase structure of pure TiN grains and pure “X” segregant, such that there is no solid solution mixing between the TiN and the X compounds. 
However, Inaba et al. teach a similar TiN-MgO, TiN-C, etc. seed/underlayer wherein Inaba et al. explicitly teach that the underlayer comprises a two-phase structure of TiN and MgO, wherein the TiN col. 4, lines 56 – 67 and col. 8, lines 11 – 42, especially noting lines 37 – 38: “From EDX composition analysis, film compositions were confirmed to be TiN” and lines 22-23 “…in order to enable a structure in which MgO is surrounded by TiN”).  Inaba et al. teach that such a structure allows for reduced magnetic grain sizes and improved electromagnetic properties of the magnetic recording medium (col. 2, lines 32 – 64 and examples).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Chen et al. to insure that the second seed layer possesses a two-phase microstructure with no solid solutions as claimed as taught by Inaba et al., since such a structure allows for reduction of the magnetic grain sizes and improved electromagnetic properties of the medium as a whole.
Regarding claims 2 – 9 and 12, these limitations are met as previously set forth. 

Claims 9 - 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (‘065 B2 and/or corresponding PGPUB ‘175 A1) in view of Inaba et al. as applied above in Paragraph No. 9, and further in view of one or both of Moriya et al. (U.S. Patent App. No 2018/0040346 A1 and corresponding WO 2016/194383 1) and/or Aora et al. (U.S. Patent App. No. 2016/0125904 A1).
Chen et al. and Inaba et al. are relied upon as set forth above in Paragraph No. 9.
While the Examiner maintains that claims 9 and 12 are anticipated or rendered obvious for the reasons noted above, the Examiner also acknowledges that Chen et al. and Inaba et al. fails to disclose the explicit recited underlayer structure as claimed, especially with regard to the materials in the dependent claims.
However, with regarding to claims 9, 10 and 12, Arora et al. disclose underlayer structures as conventional in the art that are Ru/Ru-oxide (Figure 1), as does Moriya et al. (Figure 6-7: Ru/Ru-oxide). Both of these disclose this structure for use under a metal-metal oxide layer structure.  With regard to claim 11, Arora et al. disclose using a Pt+Pt-oxide underlayer for formation of a patterned magnetic media (Paragraphs 0024 – 0025, element 250, and Figure 4). Similarly, Moriya et al. disclose a structure wherein a Pt-oxide underlayer is used under a dual seed layer (Figures 6 – 7).
.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  while no claims have been indicted as allowable, Applicants arguments appear to be suggestive of unexpected results when no solid solutions are formed, versus embodiments wherein solid solutions occur.  Given that the prior art appears to teach these two as equivalents (both forms being acceptable per the teaching in Chen et al.), evidence of unexpected results could serve to overcome non-anticipatory rejections.
Furthermore, applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D’Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).
In addition, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner’s position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.


Response to Arguments
The rejection of claims 1 - 12 under 35 U.S.C § 103(a) – Chen et al. in view of Inaba et al.


The rejection of claims 1 -12 under 35 U.S.C § 102 and/or 103 – Chen et al.
Applicant(s) argue(s) that Chen et al. does not teach embodiments with no solid solutions, pointing to one section of the Chen et al. disclosure.  The Examiner respectfully disagrees.
Chen et al., in the section cited in the above rejection, clearly teaches that the grains can be pure TiN (versus TiNX) and that the segregant can (necessarily, if none is in the grains) comprise all X.  Chen et al. teaches this as an equivalent structure to mixed TiN-X grains with X segregant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants’ amendment resulted in embodiments not previously considered (i.e. added limitations) which necessitated the new grounds of rejection, and hence the finality of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
February 4, 2021